Exhibit STOCK REPURCHASE AGREEMENT by and between Lincoln Educational Services Corporation and Back to School Acquisition, L.L.C. Dated as of December 15, 2009 STOCK REPURCHASE AGREEMENT This STOCK REPURCHASE AGREEMENT (this “Agreement”) is entered into as of the 15th day of December, 2009, by and between Lincoln Educational Services Corporation, a New Jersey corporation (the “Company”), and Back to School Acquisition, L.L.C., a Delaware limited liability company (“Seller” and together with the Company, the “Parties”). RECITALS: WHEREAS, as of the date hereof, Seller owns of record 8,908,000 shares of the outstanding common stock of the Company, no par value per share (the “Common Stock”), representing approximately 32.9% of the outstanding capital stock of the Company (the “Seller Ownership Percentage”); and WHEREAS, Seller intends to sell some of its shares of Common Stock (the “Rule 144 Shares”) in accordance with Rule 144 of the Securities Act of 1933, as amended (the “Rule 144 Sale”); and WHEREAS, in addition to the Rule 144 Shares which Seller contemplates selling, concurrently with, and contingent upon the Rule 144 Sale, Seller desires to sell and has offered to the Company the right to repurchase certain shares of Common Stock held by Seller upon the terms and subject to the conditions contained in this Agreement and the Company has considered the advisability of purchasing such shares from Seller upon such terms and subject to such conditions; and WHEREAS, the Company has obtained a written opinion from its financial advisor to the effect that the Per Share Purchase Price (as defined below) to be paid hereunder is fair to the Company from a financial point of view; and WHEREAS, through the repurchase, Seller will sell to the Company approximately 4.6% of the Company’s outstanding Common Stock, which, together with the Rule 144 Sale, will reduce the Seller Ownership Percentage to approximately 26.7%; NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein, and for other good and valuable consideration, the sufficiency of which is hereby acknowledged, the Parties hereby agree as follows: ARTICLE 1 PURCHASE AND SALE OF THE PURCHASED SHARES 1.1Purchase and Sale of Shares. Upon the terms and subject to the conditions set forth in this Agreement and in reliance on the representations, warranties and covenants set forth herein, at the Closing (as defined below), Seller shall sell, assign, transfer and convey, or cause to be sold, assigned, transferred and conveyed, to the Company, and the Company shall purchase, acquire and accept, one million, two hundred fifty thousand (1,250,000) shares of Common Stock (the “Repurchase Shares”) free and clear of all liens, claims and encumbrances of any nature whatsoever. 1.2Purchase Price.
